     Case 1:16-md-02742-PKC Document 641
                                     640 Filed 08/16/19
                                               08/15/19 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


IN RE SUNEDISON, INC. SECURITIES
LITIGATION                                Civil Action No. 1:16-md-2742



KEARNY INVESTORS S.À.R.L., POWELL
INVESTORS L.P., and POWELL INVESTORS II   Civil Action No. 1:16-cv-09566-PKC
LIMITED PARTNERSHIP,

                       Plaintiffs,

     vs.

GOLDMAN SACHS & CO., DEUTSCHE BANK
SECURITIES INC., J.P. MORGAN
SECURITIES LLC, MACQUARIE CAPITAL
(USA) INC., MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED,
MORGAN STANLEY & CO. LLC, ANTONIO R.
ALVAREZ, PETER BLACKMORE, AHMAD
CHATILA, CLAYTON DALEY, JR.,
EMMANUEL HERNANDEZ,
GEORGANNE C. PROCTOR, STEVEN
TESORIERE, MARTIN TRUONG, JAMES B.
WILLIAMS, BRIAN WUEBBELS, and RANDY
H. ZWIRN,


                       Defendants.


CANYON CAPITAL ADVISORS LLC,
CANYON BALANCED MASTER FUND, LTD.,        Civil Action No. 1:16-cv-09171-PKC
CANYON CAPITAL ARBITRAGE MASTER
FUND, LTD., CANYON-GRF MASTER FUND
II, L.P., CANYON VALUE REALIZATION
FUND, L.P., and THE CANYON VALUE
REALIZATION MASTER FUND, L.P.,

                       Plaintiffs,

           vs.
        Case 1:16-md-02742-PKC Document 641
                                        640 Filed 08/16/19
                                                  08/15/19 Page 2 of 9




 ANTONIO R. ALVAREZ, PETER
 BLACKMORE, AHMAD CHATILA, CLAYTON
 DALEY JR., EMMANUEL HERNANDEZ,
 GEORGANNE PROCTOR, STEVEN
 TESORIERE, MARTIN TRUONG, JAMES B.
 WILLIAMS, BRIAN WUEBBELS, RANDY H.
 ZWIRN, GOLDMAN SACHS & CO.,
 DEUTSCHE BANK SECURITIES INC., J.P.
 MORGAN SECURITIES LLC, MACQUARIE
 CAPITAL (USA), INC., MERRILL LYNCH,
 PIERCE, FENNER & SMITH INCORPORATED,
 and MORGAN STANLEY & CO. LLC,

                              Defendants.


 CANYON CAPITAL ADVISORS LLC and
 EP CANYON LTD. (f/k/a PERMAL CANYON                     Civil Action No. 1:16-cv-09172-PKC
 IO LTD.),

                              Plaintiffs,

               vs.

 ANTONIO R. ALVAREZ, PETER
 BLACKMORE, AHMAD CHATILA, CLAYTON
 DALEY JR., EMMANUEL HERNANDEZ,
 GEORGANNE PROCTOR, STEVEN
 TESORIERE, MARTIN TRUONG, JAMES B.
 WILLIAMS, BRIAN WUEBBELS, RANDY H.
 ZWIRN, GOLDMAN SACHS & CO.,
 DEUTSCHE BANK SECURITIES INC., J.P.
 MORGAN SECURITIES LLC, MACQUARIE
 CAPITAL (USA), INC., MERRILL LYNCH,
 PIERCE, FENNER & SMITH INCORPORATED
 and MORGAN STANLEY & CO. LLC,

                              Defendants.


                        STIPULATION AND [PROPOSED] ORDER

       Kearny Investors S.à r.l., Powell Investors L.P., and Powell Investors II Limited

Partnership (collectively, the “Kearny Plaintiffs”); Canyon Capital Advisors LLC, Canyon
         Case 1:16-md-02742-PKC Document 641
                                         640 Filed 08/16/19
                                                   08/15/19 Page 3 of 9



Balanced Master Fund, Ltd., Canyon Capital Arbitrage Master Fund, Ltd., Canyon-GRF Master

Fund II, L.P., Canyon Value Realization Fund, L.P., The Canyon Value Realization Master Fund

L.P., and EP Canyon Ltd. (f/k/a Permal Canyon IO Ltd.) (collectively, the “Canyon Plaintiffs”

and, together with the Kearny Plaintiffs, the “Plaintiffs”); Deutsche Bank Securities Inc.,

Goldman, Sachs & Co. (n/k/a Goldman Sachs & Co. LLC), JP Morgan Securities LLC,

Macquarie Capital (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, and Morgan

Stanley & Co., LLC (collectively, the “Underwriter Defendants”); and Antonio R. Alvarez, Peter

Blackmore, Ahmad Chatila, Clayton Daley, Jr., Emmanuel Hernandez, Georganne C. Proctor,

Steven Tesoriere, Martin Truong, James B. Williams, Brian Wuebbels, and Randy H. Zwirn

(collectively, the “Individual Defendants” and together with the Underwriter Defendants, the

“Defendants”) hereby stipulate, by and through their respective counsel, as follows:

        WHEREAS, on January 15, 2019, the Court entered an Order (Dkt. 553) extending to

August 15, 2019 the deadlines for (i) Defendants to complete fact discovery of Plaintiffs, (ii)

Plaintiffs to take limited additional fact depositions of Defendants, and (iii) the parties to take

discovery of third parties;

        WHEREAS, the parties have been actively engaged in written and document discovery

since the Court’s January 15, 2019 Order, and Plaintiffs have substantially completed their

document production;

        WHEREAS, on January 9, 2019, Plaintiffs served their First Set of Interrogatories on all

Defendants;

        WHEREAS, on June 25, 2019, Defendants served 30(b)(6) deposition notices on

Plaintiffs;
        Case 1:16-md-02742-PKC Document 641
                                        640 Filed 08/16/19
                                                  08/15/19 Page 4 of 9



        WHEREAS, on June 26, 2019, Defendants identified for Plaintiffs eight fact witnesses to

whom they planned to issue deposition notices or, if required, subpoenas, and served such

notices or subpoenas on Plaintiffs’ counsel on July 15, 2019;

        WHEREAS, on July 25, 2019, Plaintiffs served on counsel for the Underwriter

Defendants 30(b)(6) deposition notices for two of the underwriters;

        WHEREAS, on or around June 28, 2019, Plaintiffs informed Defendants that Plaintiffs

intended to seek leave to file second amended complaints in the above-captioned actions (the

“Proposed Amended Complaints”);

        WHEREAS, the parties subsequently conferred and agreed that it would serve judicial

economy, while conserving the parties’ resources and witnesses’ time, for the parties to refrain

from taking fact depositions until the Proposed Amended Complaints are filed;

        WHEREAS, on August 6, 2019, Plaintiffs filed a pre-motion letter (Dkt. 638) in support

of their request for leave to file the Proposed Amended Complaints, and, on August 9, 2019, the

Court Ordered Defendants to respond to Plaintiffs’ pre-motion letter by September 4, 2019 (Dkt.

639);

        WHEREAS, the Proposed Amended Complaints seek to assert, among other things,

categories of alleged misstatements and omissions beyond those previously sustained by the

Court in its March 6, 2018 motion to dismiss decision (the “March 6 Decision”) and additional

evidence that supports the alleged misstatements and omissions that the Court sustained in the

March 6 Decision. Defendants are evaluating whether they believe additional discovery from

Plaintiffs or third parties would be necessary in the event the Court allows Plaintiffs to file the

Proposed Amended Complaints; and
         Case 1:16-md-02742-PKC Document 641
                                         640 Filed 08/16/19
                                                   08/15/19 Page 5 of 9



       WHEREAS, the parties agree that, in any event, additional time is needed to complete

fact discovery;

       IT IS HEREBY STIPULATED AND AGREED, by the undersigned counsel on behalf

of the Parties, as follows:

               i.      The parties’ deadline to complete fact discovery, including the deadline

for Plaintiffs to take additional fact depositions, the deadline for the parties to take discovery

from third parties, and the Underwriter Defendants’ deadline to provide amended verified

responses to Interrogatories 1, 5–10, 14, and 23, subject to all objections, which are expressly

reserved, shall be November 15, 2019;

              ii.      The parties’ deadline to meet and confer on a schedule for expert

discovery shall be October 31, 2019;

             iii.      aside from the extensions provided for herein, any limitations respecting

the depositions that Plaintiffs and Defendants are entitled to take in the above-captioned actions,

as set forth in the October 5, 2018 Stipulation and Order (Dkt. 484), shall remain in effect; and

             iv.       The parties reserve all rights respecting any claim by Defendants that they

have a right to assert in the future that the automatic stay provision under the Private Securities

Litigation Reform Act applies to any new claims and/or allegations that Plaintiffs purport to

assert in their Proposed Amended Complaints, as set forth in paragraph (i) of the parties’

stipulation (so-ordered by this Court on October 5, 2018 (Dkt. 484)).


The parties hereby consent to the proposed order.
        Case 1:16-md-02742-PKC Document 641
                                        640 Filed 08/16/19
                                                  08/15/19 Page 6 of 9



DATED: August 15, 2019

Stipulated and agreed to by:

                               /s/ Andrew J. Rossman
                               Andrew J. Rossman
                               51 Madison Avenue
                               New York, NY 10010
                               Telephone: (212) 849-7000
                               Facsimile: (212) 849-7100
                               andrewrossman@quinnemanuel.com

                               Counsel for Kearny Plaintiffs

                               /s/ Jonathan Pickhardt
                               Jonathan Pickhardt
                               51 Madison Avenue
                               New York, NY 10010
                               Telephone: (212) 849-7000
                               Facsimile: (212) 849-7100
                               jonathanpickhardt@quinemanuel.com

                               Counsel for Canyon Plaintiffs


                               /s/ Frank J. Broccolo
                               Frank J. Broccolo
                               7083 Hollywood Boulevard
                               Los Angeles, CA 90028
                               Telephone: (310) 373-3305
                               frank@Broccololaw.com

                               Counsel for Plaintiffs
Case 1:16-md-02742-PKC Document 641
                                640 Filed 08/16/19
                                          08/15/19 Page 7 of 9




                       /s/ Adam S. Hakki
                       SHEARMAN & STERLING LLP
                       Adam S. Hakki
                       Daniel C. Lewis
                       Adam J. Goldstein
                       599 Lexington Avenue
                       New York, NY 10022
                       Telephone: (212) 848-4000
                       Facsimile: (212) 848-7179
                       adam.hakki@shearman.com
                       daniel.lewis@shearman.com
                       adam.goldstein@shearman.com

                       Attorneys for the Underwriter Defendants

                       /s/ Joel M. Cohen
                       GIBSON, DUNN & CRUTCHER LLP
                       Joel M. Cohen
                       Lee G. Dunst
                       Darcy C. Harris
                       200 Park Ave
                       New York, NY 10166
                       Telephone: (212) 351-5391
                       Facsimile: (212) 351-5328
                       jcohen@gibsondunn.com
                       ldunst@gibsondunn.com
                       dharris@gibsondunn.com

                       Attorneys for Defendant Ahmad Chatila


                       /s/ James H. R. Windels
                       DAVIS POLK & WARDWELL LLP
                       James H. R. Windels
                       Sheila Adams
                       450 Lexington Avenue
                       New York, NY 10017
                       Telephone: (212) 450-4000
                       james.windels@davispolk.com
                       sheila.adams@davispolk.com

                       Attorneys for Defendants Antonio R. Alvarez, Emmanuel
                       Hernandez, Clayton Daley Jr., James B. Williams,
                       Georganne Proctor, and Randy H. Zwirn
Case 1:16-md-02742-PKC Document 641
                                640 Filed 08/16/19
                                          08/15/19 Page 8 of 9



                       /s/ David H. Fry
                       MUNGER, TOLLES & OLSON LLP
                       David H. Fry
                       Jessica R. Baril
                       560 Mission St, 27th Fl
                       San Francisco, CA 94105
                       Telephone: (415) 512-4088
                       Facsimile: (415) 644-6998
                       david.fry@mto.com
                       jessica.baril@mto.com

                       Attorneys for Defendant Brian Wuebbels

                       /s/ Sara B. Brody
                       SIDLEY AUSTIN LLP
                       Sara B. Brody
                       Jaime A. Bartlett
                       Sarah A. Hemmendinger
                       555 California Street, Suite 2000
                       San Francisco, California 94104
                       Telephone: (415) 772-1200
                       Facsimile: (415) 772-7400
                       sbrody@sidley.com
                       jbartlett@sidley.com
                       shemmendinger@sidley.com

                       Attorneys for Defendants Ahmad Chatila, Brian
                       Wuebbels, Antonio Alvarez, Emmanuel Hernandez,
                       Steven Tesoriere, Clayton Daley, Jr., James B. Williams,
                       Georganne Proctor, Randy H. Zwirn, and Martin Truong


                       /s/ Richard A. Rosen
                       PAUL, WEISS, RIFKIND, WHARTON, &
                       GARRISON LLP
                       Richard A. Rosen
                       1285 Avenue of the Americas
                       New York, NY 10019-6064
                       Telephone: (212) 373-3000
                       Facsimile: (212) 492-0305
                       rrosen@paulweiss.com

                       Attorneys for Defendant Steven Tesoriere
       Case 1:16-md-02742-PKC Document 641
                                       640 Filed 08/16/19
                                                 08/15/19 Page 9 of 9



                                   /s/ Jessica Ortiz
                                   MOLOLAMKEN LLP
                                   Jessica Ortiz
                                   Sara E. Margolis
                                   430 Park Avenue
                                   New York, New York 10022
                                   Telephone: (212) 607-8160
                                   Facsimile: (212) 607-8161
                                   jortiz@mololamken.com
                                   smargolis@mololamken.com

                                   Attorneys for Defendant Martin Truong

                                   /s/ Michael Bongiorno
                                   WILMER CUTLER PICKERING HALE AND
                                   DORR LLP
                                   Michael Bongiorno
                                   Timothy Perla
                                   Bradley Baglien
                                   60 State Street
                                   Boston, Massachusetts 02109
                                   Telephone: (617) 526-6000
                                   Facsimile: (617) 526-5000
                                   michael.bongiorno@wilmerhale.com
                                   timothy.perla@wilmerhale.com
                                   bradley.baglien@wilmerhale.com

                                   Attorneys for Defendant Peter Blackmore


SO ORDERED.

This ___
      16 day of _______________,
                     August      2019.


___________________________________
           P. Kevin Castel
      United States District Judge
